internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br 1-plr-146924-02 date date legend x a sub sub taxpayer partnership country a country b country c country d state a date date date year plr-146924-02 dear this letter responds to a letter dated date and subsequent correspondence written on behalf of taxpayer requesting a ruling under sec_301_9100-3 of the procedure and administration regulations that taxpayer be granted an extension of time to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes under sec_301_7701-3 facts according to the information submitted on date x a corporation formed under the laws of country a through a number of its subsidiaries acquired a a corporation formed under the laws of country b a owns operating businesses in the country c and country d specifically a owns sub a state a holding_company and sub a holding_company in country c taxpayer is a state a limited_liability_company wholly owned by sub and without an election otherwise is treated disregarded as separate from sub partnership was formed under the laws of country c and its partners are taxpayer and sub partnership is treated as a pass-through entity for country c tax purposes and as an association_taxable_as_a_corporation for u s tax purposes all of these entities were in existence prior to the date acquisition on or before date partnership made two loans to sub sub makes payments on these loans twice annually because partnership is treated as a pass- through entity for country purposes the interest flows through to sub and taxpayer the portion of the interest payments viewed as made to sub a corporation is eligible for a reduced withholding_tax rate under the country c country d tax_treaty however the portion of the payments viewed as made to taxpayer a disregarded_entity is not eligible for the reduced withholding_tax rate x relied on its tax professional to analyze the tax ramifications of the date acquisition and to advise it of all necessary elections an election to treat taxpayer as an association_taxable_as_a_corporation was required to be filed by date prior to the due_date of entity classification election x’s was not advised nor did it know that it should make an election to treat taxpayer as an association_taxable_as_a_corporation it was not until after the election due_date that x was advised that it should have made the election with respect to taxpayer upon learning that the election should have been filed taxpayer filed the instant ruling_request seeking relief to make a late entity election plr-146924-02 law and analysis sec_301_7701-3 provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in this section an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership sec_301_7701-3 provides in part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the service_center designated on the form sec_301_7701-3 provides in part that an election made under sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic_extension of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts submitted and the representations made we conclude that taxpayer has satisfied the requirements of sec_301_9100-3 as a result taxpayer is granted an extension of time of sixty days from the date of this letter to file a properly executed form_8832 with the appropriate service_center effective date plr-146924-02 a copy of this letter should be attached to the election a copy is enclosed for that purpose except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the first and second listed authorized representative s heather c maloy sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
